The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission of the Information Disclosure Statement (IDS) filed on December 8, 2021 has been entered.

Priority
This application, 16/491,243, filed 09/05/2019 is a 371 (national stage entry) of PCT/IL2018/050249, International Filing Date: 03/05/2018.  PCT/IL2018/050249 claims priority from provisional applications 62/467,157, filed 03/05/2017 and 62/537,050, filed 07/26/2017.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2021 was filed after the mailing date of the Notice of Allowance on September 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Reasons for Allowance
It is noted that the previously allowed subject matter remains neither anticipated nor obvious over the prior art following consideration of the references cited in the IDS filed June 6, 2014.  The reasons for Allowance previously cited in the Notice of Allowance mailed May 8, 2014 is as follows.  
The claimed subject matter drawn to a method of treating a colorectal cancer in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a composition comprising tetrahydrocannabinolic acid (THCA) and cannabigerolic acid (CBGA), wherein said composition is devoid of cannabidiolic acid (CBDA) thereby treating the colorectal cancer in the subject, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Parolaro et al. in US 2015/0086653 is considered the closest prior art.  
Parolaro is drawn to the use of phytocannabinoids, either in an isolated form or in the form of a botanical drug substance (BDS) in the treatment of cancer, wherein preferably the cancer to be treated is of the prostate, the breast or the colon. 
Parolaro discloses numerous compositions comprising one or more phytocannabinoids, including THCA and CBGA, but provides no specific 
The specification discloses in Example 8 (Figures 7D and 7E; see also Tables 9 and 10)) a synergistic effect of on viability of HCT116 colon cancer cells with numerous concentrations of THCA and CBGA, manifested by a 3 – 11-fold reduction in IC50 value.  The observed synergism is surprising and unexpected and falls within the scope of the claimed invention.  See MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 7, 11, 44 – 48, 50 – 54, 61 – 62 and 90 – 94 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628